In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Brookhaven, dated October 2, 2002, which, after a hearing, denied the petitioner’s application for an area variance reducing the frontage on two proposed subdivision plots, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Lifson, J.), entered April 4, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
A town zoning board has broad discretion in determining an application for an area variance (see Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]; Matter of Classic Real Estate v Board of Appeals of Inc. Vil. of Garden City, 307 AD2d 354 [2003]). Judicial review is limited to whether the zoning board’s action was illegal, arbitrary, or an abuse of discretion (see Matter of Fuhst v Foley, 45 NY2d 441 [1978]; Matter of McNair v Board of Zoning Appeals of Town of Hempstead, 285 AD2d 553 [2001]). When the determination has a rational basis and is supported by substantial evidence in the record, it must be upheld (see Matter of Ifrah v Utschig, supra; Matter of Sasso v Osgood, 86 NY2d 374 [1995]). Here, the denial of the petitioner’s application by the Zoning Board of Appeals of the Town of Brookhaven is supported by the record and is not illegal, arbitrary, or an abuse of discretion. Santucci, J.P., Schmidt, Adams and Skelos, JJ., concur.